This 31st day of December, 2020.

                                   THE HILBERT LAW FIRM, LLC

                                   Isl Kurt R. Hilbert (e-sig.)
                                   KURT R. HILBERT
                                   Ga Bar No. 352877
                                   205 Norcross Street
                                   Roswell, GA 30075
                                   T: (770) 551-9310
                                   F: (770) 551-9311
                                   E: khilbert(Zi)hilbertlaw.corn

                                   Lead Counsel for President of the
                                   United States, as Candidate for
                                   President
